
	

113 HJ 53 IH: Proposing an amendment to the Constitution of the United States regarding the effect of treaties, Executive orders, and agreements with other nations or groups of nations.
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Culberson (for
			 himself, Mr. Bishop of Utah,
			 Mr. Sam Johnson of Texas,
			 Mr. Gowdy,
			 Mr. Mulvaney, and
			 Mr. Price of Georgia) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding the effect of treaties, Executive orders, and
		  agreements with other nations or groups of nations.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					No
				treaty, Executive order, or any agreement with any nation or group of nations
				or any of the provisions of such agreements, shall be construed to diminish any
				of the rights or privileges guaranteed to citizens of the United States under
				the Constitution of the United States, and Federal
				law.
					.
		
